Exhibit FUNDS ESCROW AGREEMENT This Funds Escrow Agreement (this “Agreement”) is dated as of October 15, 2008 among Pervasip Corp., a New York corporation (the “Company”), LV Administrative Services, Inc., as administrative and collateral agent for the Purchasers (as defined in the Purchase Agreement referred to below) (the “Agent”), and Loeb & Loeb LLP (the “Escrow Agent”). W I T N E S S E T H: WHEREAS, the Agent has advised the Escrow Agent that the certain Securities Purchase Agreement dated May 28, 2008 originally between the Company, the Agent and the Purchasers (as amended, modified, restated and/or supplemented from time to time, the “Purchase Agreement”) has been amended to provide for the sale by the Company to the Purchaser of an additional secured term note (the “Term Note”).Such amendment is evidenced by that certain Letter Agreement of even date herewith among the Agent, Purchaser, Company, Vox Communications Corp., AVI Holding Corp., Telcosoftware.com Corp. and Line One, Inc.(the “Letter Amendment”); WHEREAS, the Company and the Agent wish to deliver to the Escrow Agent copies of the Documents (as hereafter defined) and, following the satisfaction of all closing conditions relating to the Documents, the Purchasers delivery of the Escrowed Payment (as hereafter defined), in each case, to be held and released by Escrow Agent in accordance with the terms and conditions of this Agreement; and WHEREAS, the Escrow Agent is willing to serve as escrow agent pursuant to the terms and conditions of this Agreement; NOW THEREFORE, the parties agree as follows: ARTICLE I INTERPRETATION 1.1.Definitions.Whenever used in this Agreement, the following terms shall have the meanings set forth below. (a)“Agreement” means this Agreement, as amended, modified and/or supplemented from time to time by written agreement among the parties hereto. (b)“Closing Payments” means, collectively, (i) the closing payment to be paid to Valens Capital Management, LLC, an investment manager of the Creditor Parties, in the amount of $7,500.00 and (ii) certain Purchasers in the aggregate amount of (c)“Creditor Parties” means collectively, the Agent and the Purchasers. (d)“Disbursement Letter” means that certain letter delivered to the Escrow Agent by the Company, acceptable in form and substance to the Agent, setting forth wire instructions and amounts to be funded at the closing of the purchase of the Term Note. (e)“Documents” means copies of the Disbursement Letter, the Letter Agreement and the Term
